      Case 1:20-cv-01188-DNH-CFH Document 10 Filed 05/12/21 Page 1 of 10




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________

BRUCE INGRAHAM; HOLLY INGRAHAM,

                                          Plaintiffs,
                 v.
                                                                    1:20-CV-1188
SUSAN CASEY; JOHN CASEY,                                            (BKS/CFH)

                                          Defendants.

_____________________________________


APPEARANCES:

Bruce & Holly Ingraham
P.O. Box 861
Lake Pleasant, New York 12108
Plaintiffs pro se

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                          REPORT-RECOMMENDATION AND ORDER

                                           I. In Forma Pauperis

    Plaintiffs pro se Bruce Ingraham and Holly Ingraham (“Plaintiffs”) purported to

commence this action against Susan Casey and John Casey (“Defendants”) on

September 18, 2020, by filing a complaint. Dkt. No. 1. In lieu of paying this Court’s

filing fee, plaintiffs each filed Motions to Proceed in Forma Pauperis (“IFP”). Dkt. Nos.

7, 9. After reviewing Plaintiffs’ IFP applications, Dkt. Nos. 7, 9, the undersigned

determines that Plaintiffs qualify to proceed IFP for purposes of filing.1




1
  Plaintiffs are advised that, despite being granted IFP status, they will still be required to pay any fees
and costs they may incur in this action, including, but not limited to, copying fees, transcript fees, and
witness fees.
     Case 1:20-cv-01188-DNH-CFH Document 10 Filed 05/12/21 Page 2 of 10




                                         II. Initial Review

                                        A. Legal Standard

       Section 1915 of Title 28 of the United States Code directs that, when a plaintiff

seeks to proceed IFP, “the court shall dismiss the case at any time if the court

determines that . . . the action or appeal (i) is frivolous or malicious, (ii) fails to state a

claim on which relief may be granted; or (iii) seeks monetary relief against a defendant

who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). Thus, it is a court’s

responsibility to determine whether a plaintiff may properly maintain his complaint

before permitting him to proceed with his action.

       Where, as here, the plaintiff proceeds pro se, “the court must construe his

submissions liberally and interpret them to raise the strongest arguments that they

suggest.” Kirkland v. Cablevisions Sys., 760 F.3d 223, 224 (2d Cir. 2014) (per curiam)

(internal quotation marks omitted). Although detailed allegations are not required at the

pleading stage, the complaint must still include enough facts to provide the defendants

with notice of the claims against them and the grounds upon which these claims are

based. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic v. Twombly, 550

U.S. 544, 556 (2007). Ultimately, the plaintiff must plead “enough facts to state a claim

to relief that is plausible on its face.” Twombly, 550 U.S. at 570.

       Pleading guidelines are set forth in the Federal Rules of Civil Procedure (“Fed. R.

Civ. P.”). Specifically, Rule 8 provides that a pleading which sets forth a claim for relief

shall contain, among other things, “a short and plain statement of the claim showing that

the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). “The purpose . . . is to give fair

notice of the claim being asserted so as to permit the adverse party the opportunity to

file a responsive answer, prepare an adequate defense and determine whether the
                                                2
     Case 1:20-cv-01188-DNH-CFH Document 10 Filed 05/12/21 Page 3 of 10




doctrine of res judicata is applicable.” Flores v. Graphtex, 189 F.R.D. 54, 54 (N.D.N.Y.

1999) (internal quotation marks and citations omitted). Rule 8 also requires the

pleading to include:

           (1) a short and plain statement of the grounds for the court’s
           jurisdiction . . .

           (2) a short and plain statement of the claim showing that the pleader is
           entitled to relief; and

           (3) a demand for the relief sought . . . .


FED. R. CIV. P. 8(a). Although “[n]o technical form is required,” the Federal Rules make

clear that each allegation contained in the pleading “must be simple, concise, and

direct.” Id. at 8(d)(1).

       Further, Rule 10 of the Federal Rules provides in pertinent part that:

       [a] party must state its claims or defenses in numbered paragraphs, each
       limited as far as practicable to a single set of circumstances. A later
       pleading may refer by number to a paragraph in an earlier pleading. If
       doing so would promote clarity, each claim founded on a separate
       transaction or occurrence – and each defense other than a denial – must
       be stated in a separate count or defense.
FED. R. CIV. P. 10(b). This serves the purpose of “provid[ing] an easy mode of

identification for referring to a particular paragraph in a prior pleading[.]” Flores, 189

F.R.D. at 54 (internal quotation marks and citations omitted).

       A complaint that fails to comply with the pleading requirements “presents far too

heavy a burden in terms of defendants’ duty to shape a comprehensive defense and

provides no meaningful basis for the Court to assess the sufficiency of their claims.”

Gonzales v. Wing, 167 F.R.D. 352, 355 (N.D.N.Y 1996). As the Second Circuit has

held, “[w]hen a complaint does not comply with the requirement that it be short and

plain, the court has the power, on its own initiative . . . to dismiss the complaint.”

                                               3
        Case 1:20-cv-01188-DNH-CFH Document 10 Filed 05/12/21 Page 4 of 10




Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) (citations omitted). However,

“[d]ismissal . . . is usually reserved for those cases in which the complaint is so

confused, ambiguous, vague, or otherwise unintelligible that its true substance, if any, is

well disguised.” Id. (citations omitted). A court should not dismiss a complaint if the

plaintiff has stated “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

556).




                                     B. Plaintiff’s Complaint2

         Under the “Facts” section of Plaintiffs’ complaint, they provide a list of apparent

claims: “unwarranted eviction,” “animal cruelty,” “deplation [sic] of chartcher [sic],” “civil

prevition [sic],” “housing discrimination,” and “pre estate tempering [sic].” Dkt. No. 1 at

2-6. Under the “Prayer for Relief” section of the form complaint, Plaintiffs seek

damages for “unpaided [sic] medical [expenses] in 2 hundered [sic] and 40 million and

or attorney [sic] fees.” Dkt. No. 1 at 7.



                                             C. Analysis



2
  The Court notes that Plaintiffs have commenced several actions in this District, many of which have
been dismissed. See Ingraham v. Red Carpet Housing Corp., 1:17-CV-1076 (GLS/CFH) (dismissed Dec.
21, 2017); Ingraham v. Cumo et al., 1:20-CV-147 (TJM/CFH) (dismissed Aug. 31, 2020); Ingraham v.
Mayfield State Troppers et al., 1:20-CV-1186 (GLS/TWD) (dismissed Jan. 25, 2021); Ingraham v.
Palentine Motel, 1:20-CV-1187 (GLS/ML) (pending), 20-CV-1187 (pending), Ingraham v. St. Mary Hosp.,
et al., 1:20-CV-1189 (MAD/CFH) (pending).

                                                 4
      Case 1:20-cv-01188-DNH-CFH Document 10 Filed 05/12/21 Page 5 of 10




       First, Plaintiffs’ complaint fails to comply with Rule 10. FED. R. CIV. P. 10. Their

claims are listed in one long paragraph, and it is unclear which factual allegations are

intended to support each of Plaintiffs’ claims. See Dkt. No. 1. Even applying special

solicitude, Plaintiffs’ claims are not presented in a way that “promote[s] clarity.” FED. R.

CIV. P. 10(b). As such, the complaint fails to meet the form for pleadings set out in Rule

10.

       Second, Plaintiffs’ complaint fails to meet the guidelines of Rule 8 or the pleading

requirements set out by the Supreme Court. See 28 U.S.C. § 1915(e)(2)(B); Iqbal, 556

U.S. at 678; Twombly, 550 U.S. at 556. Plaintiffs may be seeking to plead claims for

wrongful eviction and battery based on the allegations of an “unwarranted eviction” and

the mention of medical bills. Dkt. No. 1 at 2, 7. However, Rule 8 requires that a plaintiff

establish “the grounds for the court’s jurisdiction,” and Plaintiffs fail to establish that this

Court has jurisdiction. FED. R. CIV. P. 8(a)(1). To establish this Court’s jurisdiction, a

plaintiff must show that the claims arise from a federal question, as set out in 28 U.S.C.

§ 1331, or that the requirements for diversity jurisdiction, as set out in 28 U.S.C. § 1332,

are met. See 28 U.S.C. §§ 1331, § 1332(a).

       Plaintiffs’ complaint is filed on a form complaint for civil rights violations under 42

U.S.C. § 1983. 42 U.S.C. § 1983 provides a cause of action when a person “under

color of any statute, ordinance, regulation, custom, or usage, of any State . . .

subjects . . . any citizen of the United States . . . to the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983.

Plaintiffs’ complaint does not indicate that Defendants acted under the color of state law

in causing the alleged harm, or that any of the harms Plaintiffs allegedly suffered involve



                                               5
     Case 1:20-cv-01188-DNH-CFH Document 10 Filed 05/12/21 Page 6 of 10




rights secured by the Constitution. Dkt. No. 1 at 2-5. It is well settled that “the under-

color-of-state-law element of § 1983 excludes from its reach merely private conduct, no

matter how discriminatory or wrongful.” 7 Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S.

40, 50 (1999) (citation and internal quotation marks omitted). Thus, a plaintiff must

allege facts showing that a defendant was a state actor or a private party acting under

color of state law. Ciambriello v. County of Nassau, 292 F.3d 307, 323 (2d Cir. 2002);

United States v. Int'l Broth. of Teamsters, Chauffeurs, Warehousemen & Helpers of

Am., 941 F.2d 1292, 1295-96 (2d Cir. 1991) (“Because the United States Constitution

regulates only the Government, not private parties, a litigant claiming that his

constitutional rights have been violated must first establish that the challenged conduct

constitutes ‘state action.’ ”). As there is no indication that Defendants are state actors or

private parties acting under the color of state law nor any suggestion that Defendants

deprived Plaintiffs of rights or privileges secured by the Constitution or federal law,

Plaintiffs fail to demonstrate that their complaint arises under section 1983. Plaintiffs’

complaint also fails to set forth any claims suggesting that it arises under any other

federal statute. See Dkt. No. 1. Under 28 U.S.C. § 1331, “district courts shall have

original jurisdiction of all civil actions arising under the Constitution [or] laws . . . of the

United States.” 28 U.S.C. § 1331. As will be discussed further below, it appears

Plaintiffs are seeking redress for eviction, battery, and defamation, claims which would

arise under state law. See Dkt. No. 1. As Plaintiffs do not establish that any of their

claims arise under any Constitutional provision or federal statute, they have not

demonstrated federal question jurisdiction.




                                                6
      Case 1:20-cv-01188-DNH-CFH Document 10 Filed 05/12/21 Page 7 of 10




        To establish diversity jurisdiction, a plaintiff must show that there is complete

diversity among the parties and that the amount in question in the case exceeds

$75,000. 28 U.S.C. § 1332(a). Plaintiffs provide that both they and Defendants reside

in New York. Dkt. No. 1 at 1. Thus, the action is not between “citizens of different

[s]tates,” and Plaintiffs cannot establish diversity jurisdiction. U.S.C. § 1332(a)(1). As

Plaintiffs have not established federal question or diversity jurisdiction, their complaint

fails to demonstrate the grounds for jurisdiction. See FED. R. CIV. P. 8(a)(1) (noting that

a pleading must contain “a short and plain statement of the grounds for the court’s

jurisdiction[.]”).

        In addition, Plaintiffs complaint must fail because they do not set forth a short and

plain statement showing that they are entitled to relief not set forth any factual content

allowing the Court to “draw the reasonable inference that” Defendants are liable for the

allegations presented. FED. R. CIV. P. 8(a)(2); Iqbal, 556 U.S. at 678 (citing Twombly,

550 U.S. at 556); see Dkt. No. 1 at 2-6. Plaintiffs support their apparent claim for

unwarranted eviction with an allegation that they were served with orders to vacate from

an unspecified individual. Dkt. No. 1 at 2. The complaint provides no context for this

statement; no indication as to how the eviction violates any right protected by the

Constitution, federal statute, or state law; nor any cognizable factual support for how, if

at all, Defendants were involved in the eviction or any other alleged wrong. Thus, the

complaint does not allow the Court to reasonably infer that Defendants violated any

federal statute or state law through their apparent service of an eviction notice. Iqbal,

556 U.S. at 678; Dkt. No. 1 at 2-3.




                                              7
     Case 1:20-cv-01188-DNH-CFH Document 10 Filed 05/12/21 Page 8 of 10




       Similarly, Plaintiffs appear to seek to set forth a state law claim for battery with

their allegation that an unidentified individual kicked in their door and injured Ms.

Ingraham. Dkt. No. 1 at 2-3. However, Plaintiffs again fail to plead that Defendants

were even the ones who kicked in the door. See FED. R. CIV. P. 8(a)(2); Dkt. No. 1 at 2-

3. Finally, it is possible that Plaintiffs are seeking to set forth a claim for defamation

insofar as they state “deplation [sic] of chartcher.” Dkt. No. 1 at 3. However, Plaintiffs

provide no context or decipherable facts for what would be this state law claim. Id.

Plaintiffs also seek damages for claims such as “civil prevtion [sic]” and “pre estate

tempering [sic].” Dkt. No. 1 at 6. These allegations are indecipherable. See Iqbal, 556

U.S. at 678.   As such, these claims also fail to give the Court grounds to reasonably

infer that Defendants are liable to Plaintiffs for these claims. Iqbal, 556 U.S. at 678.

       Even if, arguendo, Plaintiffs had set forth sufficient facts to support their apparent

eviction, defamation, or battery claims, these are state law claims. As Plaintiffs have

not pleaded a viable federal claim establishing that this Court has federal question

jurisdiction and cannot establish diversity jurisdiction, the Court need not exercise its

supplemental jurisdiction to review the state law claims. 28 U.S.C. § § 1332(a);

1367(a).

       Generally, a court should not dismiss a complaint filed by a pro se litigant without

granting leave to amend at least once “when a liberal reading of the complaint gives any

indication that a valid claim might be stated.” Branum v. Clark, 927 F.2d 698, 704-05

(2d Cir. 1991). However, an opportunity to amend is not required where “[t]he problem

with [the plaintiff’s] cause[] of action is substantive” and cannot be cured because the

plaintiff “is unable to allege any fact sufficient to support [his] claim.” Cuoco v.



                                              8
     Case 1:20-cv-01188-DNH-CFH Document 10 Filed 05/12/21 Page 9 of 10




Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); Cortec Indus. Inc. v. Sum Holding L.P., 949

F.2d 42, 48 (2d Cir. 1991).

       In sum, Plaintiffs fail to establish either diversity or federal question jurisdiction.

Even if Plaintiffs were able to present a clearer picture of the facts and claims through

an amended pleading, because they plead only state law claims relating to an apparent

eviction, battery, and defamation of character, because this Court does not have subject

matter jurisdiction, an amended pleading will be futile. Accordingly, the undersigned

recommends that the complaint be dismissed with prejudice and without opportunity to

amend.




                                          III. Conclusion

       WHEREFORE, for the reasons stated herein, it is hereby

       ORDERED, that Plaintiffs’ motions to proceed IFP (Dkt. Nos. 7, 9) be GRANTED

for the purposes of this filing only; and it is

       RECOMMENDED, that Plaintiffs’ complaint (Dkt. No. 1) be DISMISSED with

prejudice, and it is

       ORDERED, that the Clerk of the Court serve this Report-Recommendation &

Order on Plaintiffs in accordance with the Local Rules.

       IT IS SO ORDERED.

       Pursuant to 28 U.S.C. § 636(b)(1), Plaintiffs have FOURTEEN (14) days within

which to file written objections to the foregoing report. Such objections shall be filed

with the Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN

FOURTEEN (14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v. Racette,

                                                  9
     Case 1:20-cv-01188-DNH-CFH Document 10 Filed 05/12/21 Page 10 of 10




984 F.2d 85, 89 (2d Cir. 1993) (citing Small v. Sec’y of Health and Human Servs., 892

F.2d 15, 16 (2d Cir. 1989)); see also 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72 & 6(a). 3

        Dated: May 12, 2021
               Albany, New York




3
  If you are proceeding pro se and are served with this Report-Recommendation & Order by mail, three
(3) additional days will be added to the fourteen (14) day period, meaning that you have seventeen (17)
days from the date the Report-Recommendation & Order was mailed to you to serve and file objections.
FED. R. CIV. P. 6(d). If the last day of that prescribed period falls on a Saturday, Sunday, or legal holiday,
then the deadline is extended until the end of the next day that is not a Saturday, Sunday, or legal
holiday. Id. § 6(a)(1)(c).

                                                     10
